DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 15 June 2020.  In view of this communication, claims 1-20 are now pending in the application.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement(s) submitted on 15 June 2020 and 18 May 2021 was/were filed before mailing of the first action on the merits.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Disclosure
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 20 is objected to because of the following informalities:  The claim recites the phrase “adjacent eon axial end” in line 2.  The term “eon” in this phrase appears to be a misspelling of the word “one”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 20 recites the term “the first distance” in line 2 and “a first distance” in line 3.  The first term lacks sufficient antecedent basis in the claims while the second term is indefinite because it is unclear whether it refers back to the first term or to another “distance”.  
Claim 20 further recites both the aluminum housing and the plastic housing being “configured to be cut” in lines 2-3.  However, the specification does not associate any structure with the function of cutting.  Thus, it is unclear what limitations might be implied by the housings being “configured to be cut”.  Since it appears that the cutting procedure is simply a method performed on the pre-existing housings, there does not appear to be any additional structure implied by these limitations.  Therefore, claim 20 is deemed to require only that the plastic and aluminum housings be coupled to each other.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5, 8-10, and 13-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prix (DE 10 2010 008 584 A1), hereinafter referred to as “Prix”.
Regarding claim 1, Prix discloses a motor housing assembly (fig. 1-4; ¶ 0020) comprising: 
an aluminum housing [11] coupled to an outer circumferential surface of a motor assembly [23/25] and configured to form a first space [s1] between the aluminum housing [11] and the motor assembly [23/25], the first space [s1] including an oil flow channel [43] (fig. 3; ¶ 0020-0021, 0025); and 
a plastic housing [15] coupled to an outer circumferential surface of the aluminum housing [11] and configured to form a second space [39] between the plastic housing [15] and the aluminum housing [11], the second space [39] including a water flow channel (fig. 3; ¶ 0023).

    PNG
    media_image1.png
    539
    687
    media_image1.png
    Greyscale

Regarding claim 5, Prix discloses the motor housing assembly of claim 1, as stated above, wherein the aluminum housing [11] further comprises: 
a partition [37] that protrudes from the outer circumferential surface in a radially outward direction, the partition [37] being configured to form the water flow channel [39] (fig. 3; ¶ 0023), 
wherein the partition [37] includes a second joining surface configured to be in contact with an inner circumferential surface of the plastic housing [15] (fig. 3; there are multiple partitions spaced in the axial direction, each with an outer surface contacting the inner circumferential surface of the plastic housing).
Regarding claim 8, Prix discloses the motor housing assembly of claim 1, as stated above, wherein an inner circumferential surface of the plastic housing [15] has a generally uniform diameter (fig. 3).
Regarding claim 9, Prix discloses the motor housing assembly of claim 1, as stated above, further comprising: 
a rear bracket [13] coupled to the aluminum housing [11] at one axial end of the aluminum housing [11] (fig. 3; ¶ 0020); and 
a rib [r] configured to radially extend from an opposite end of the aluminum housing [11] (fig. 3); and 
wherein one axial end of the plastic housing [15] is in contact with the rear bracket [13] and an opposite axial end of the plastic housing [15] is in contact with the rib [r] (fig. 3; the right end of the plastic housing contacts the bracket while the left end contacts the rib of the aluminum housing).
Regarding claim 10, Prix discloses the motor housing assembly of claim 9, as stated above, wherein the plastic housing [11] is in contact with the rear bracket [13] and the rib [r] in an axial direction (fig. 3).
Regarding claim 13, Prix discloses the motor housing assembly of claim 9, as stated above, further comprising a water-cooling gate [41] in the rear bracket [13], the water-cooling gate [41] including a through-hole extending toward the second space [39] (fig. 3; ¶ 0023-0024).
Regarding claim 14, Prix discloses the motor housing assembly of claim 9, as stated above, wherein the rear bracket [13] further comprises an insertion groove [g] into 
Regarding claim 15, Prix discloses the motor housing assembly of claim 1, as stated above, wherein the aluminum housing [11] is die-cast (¶ 0020) and the plastic housing [15] is injection-molded (¶ 0012).
Regarding claim 16, Prix discloses the motor housing assembly of claim 1, as stated above, wherein the aluminum housing [11] further includes an oil-cooling gate [43] formed in one side surface and configured to connect the first space [s1] with an external area [45] and to receive or discharge a cooling fluid (fig. 3; ¶ 0025).
Regarding claim 17, Prix discloses the motor housing assembly of claim 16, as stated above, wherein the oil-cooling gate [43] includes an oil-cooling inlet [43i] and an oil-cooling outlet [43o] (fig. 3; ¶ 0025), 

    PNG
    media_image2.png
    494
    700
    media_image2.png
    Greyscale


the oil-cooling outlet [43o] is formed in a lower portion of the one side surface of the aluminum housing [11] (fig. 3; ¶ 0025; the arrows show the flow of oil into and out of the inner space of the motor assembly).
Regarding claim 18, Prix discloses the motor housing assembly of claim 17, as stated above, wherein the aluminum housing [11] further comprises an extended channel [43s] configured to move the cooling fluid introduced through the oil-cooling inlet [43i], toward one axial end of the motor assembly by a predetermined distance from an axial end of the motor assembly toward an opposite axial end of the motor assembly (fig. 3; ¶ 0025; the shaft [27] contains a hollow channel in which the oil flows).
Regarding claim 19, Prix discloses the motor housing assembly of claim 18, as stated above, wherein the extended channel [43s] comprises: 
a drop hole [43a] through which a portion of the cooling fluid is configured to enter the first space [s1] after traveling by the predetermined distance toward the one axial end (fig. 3; ¶ 0025); and 
a guide plate [43a] configured to direct a remaining portion of the cooling to enter the first space [s1] after traveling farther than the predetermined distance toward the one axial end (fig. 3; ¶ 0025; oil flows right-to-left in the shaft before entering the motor space through holes 43a and 43b).
Regarding claim 20, Prix discloses the motor housing assembly of claim 1, as stated above, wherein the aluminum housing [11] is configured to be cut by the first .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prix.
Regarding claim 2, Prix discloses the motor housing assembly of claim 1, as stated above, wherein the plastic housing [15] is configured to be coupled to the aluminum 
Prix does disclose the stator [23] being coupled to the aluminum housing [11] through a process of press-fitting (¶ 0021).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the motor housing assembly by the process of press-fitting as taught by Prix, since the motor housing assembly is a finished product which can be made by any process, and the product itself is the same as or obvious over the product of the prior art.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding claim 3, Prix discloses the motor housing assembly of claim 2, as stated above, wherein the aluminum housing [11] further comprises an insertion chamfer at one axial end of the aluminum housing [11], the insertion chamfer including a surface inclined in a radially inward direction (fig. 3; the outer surface of the aluminum housing decreases in diameter from left to right).
Regarding claim 4.
Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prix in view of Ploeger et al. (US 2017/0244305 A1), hereinafter referred to as “Ploeger”.
Regarding claim 6, Prix discloses the motor housing assembly of claim 5, as stated above, wherein the partition [37] includes a plurality of partitions [37] (fig. 3).  
Prix does not disclose each of the partitions [37] being configured to extend to a predetermined length in an axial direction of the motor assembly, wherein a first partition of a pair of adjacent partitions selected from the plurality of partitions extends axially from one axial end of the aluminum housing [11], and a second partition of the pair of adjacent partitions extends axially from an opposite axial end of the aluminum housing [11] (i.e. Prix discloses circumferential channels instead of axially aligned channels arranged in a serpentine pattern).
Ploeger discloses a motor housing assembly [10] comprising a plurality of partitions [18] extending to a predetermined length in an axial direction of the motor assembly, wherein a first partition [18] of a pair of adjacent partitions [18] selected from the plurality of partitions [18] extends axially from one axial end of the housing [10], and a second partition [18] of the pair of adjacent partitions [18] extends axially from an opposite axial end of the housing [10] (fig. 2A-2B; ¶ 0028).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the partitions of Prix arranged in a serpentine pattern with the partitions aligned axially as taught by Ploeger, in order to provide a meandering flow of the cooling fluid in the housing without dead water areas, thereby allowing heat to be more efficiently dissipated (¶ 0015 of Ploeger).

    PNG
    media_image3.png
    421
    791
    media_image3.png
    Greyscale

Regarding claim 7, Prix, in view of Ploeger, discloses the motor housing assembly of claim 6, as stated above, wherein Ploeger further discloses that the plurality of partitions [18] includes a shield wall [sw] that extends from the one end to the opposite end in the axial direction to block a flow of a cooling fluid (fig. 2A; one partition has deflectors [30] at both ends instead of just one end), and one of two channels [16] adjacent to both sides of the shield wall [sw] forms an inlet channel [36] and the other of the two channels forms an outlet channel [38] (fig. 2A; ¶ 0041-0042).
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prix in view of Bulatow (US 2015/0069862 A1), hereinafter referred to as “Bulatow”.
Regarding claim 11, Prix discloses the motor housing assembly of claim 10, as stated above.  Prix does not disclose a first O-ring provided between the plastic housing [15] and the rear bracket [13]; a second O-ring provided between the rear bracket [13] 
Bulatow discloses a motor housing assembly comprising: a first O-ring [21] provided between the plastic housing [14] and the rear bracket [13]; a second O-ring [21a] provided between the rear bracket [13] and the aluminum housing [12]; and a third O-ring [21b] provided between the aluminum housing [12] and the plastic housing [14] (fig. 4, 4a; ¶ 0062, 0068-0069).

    PNG
    media_image4.png
    563
    762
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the housing assembly of Prix having O-rings sealing all of the housing components as taught by Bulatow, in order to seal the motor interior in a watertight manner while compensating for manufacturing tolerances between the components (¶ 0076 of Bulatow).  
Allowable Subject Matter
Claim(s) 12 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 12, and all claims dependent thereon, the prior art does not disclose, inter alia, the motor housing assembly of claim 11, further comprising: 
a first recessed groove extending in an axial direction from a first surface of the rear bracket where the plastic housing and the rear bracket contact each other, the first recessed groove being configured to receive the first O-ring; 
a second recessed groove extending in a radial direction from a second surface of the rear bracket where the rear bracket and the aluminum housing contact each other, the second raises groove being configured to receive the second O-ring; and 
a third recessed groove extending in the radial direction from a surface of the aluminum housing where the aluminum housing and the plastic housing contact each other, the third recessed groove being configured to receive the third O-ring.
The prior art does not disclose the particular arrangement of the housings and the rear bracket, overlapping one another in such a way that grooves are provided between the rear bracket and each of said housings, in combination with the limitations of the independent and intervening claims.  Further, there does not appear to be any reason why one of ordinary skill would have modified the teachings of Prix to read on the claimed limitations.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Prior art:
Prix (US 2012/0313465 A1) discloses a motor housing assembly having both aluminum and “synthetic” housings with both oil and water cooling.
Smith et al. (US 2010/0007227 A1) discloses a motor with a cooling jacket having axially aligned coolant passages arranged in a serpentine manner.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Michael Andrews/
Primary Examiner, Art Unit 2834